DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2022 has been entered.

Status of Claims
This Office Action is in response to the amendments filed on 1/25/2022. Claims 1 and 3-4 are presently pending and are presented for examination. 	

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Response to Arguments
Applicant’s arguments, see pages 7-9, filed 1/25/2022, with respect to the rejection of claim 1 under Hayakawa have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of HA et al. (US-2017/0355307; hereinafter HA; already of record).
Applicant's arguments filed 1/25/2022 have been fully considered but they are not persuasive. The Applicant has argued that HA does not teach or disclose the deficiencies of Hayakawa, such as “…cause the display device to simultaneously display, when and after the vehicle is determined to have reached the target parking region by the parking assist control: the second image, corresponding to the first viewpoint image in the first display region of the display device generated at the second point in time at which the vehicle is determined to have reached the target parking region by the parking assist control, and the second viewpoint image in the second display region of the display device…” however, the Examiner respectfully disagrees.  HA discloses a display with simultaneous viewpoint images, such as described above (see at least Fig 19B).
A detailed rejection follows below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over HA et al. (US-2017/0355307; hereinafter HA; already of record) in view of Hideshiro (US-2010/0259372).
Regarding claim 1, HA discloses a parking assist apparatus (see HA at least Abs), comprising: 
an information acquisition device including at least an image pickup device configured to acquire image data of surroundings of a vehicle (see HA at least [0131]-[0132]), the information acquisition device being configured to acquire vehicle-surroundings information including information on an object present in the surroundings of the vehicle and information on a separation line on a road surface in the surroundings of the vehicle (see HA at least [0132] and [0225]); 
a display device that is configured to display an image to an occupant of the vehicle (see HA at least [0198]-[0199]); and 
a control unit comprising at least one processor (see HA at least [0120]), the control unit configured to: 
determine, based on the vehicle-surroundings information, a target parking region, which is a region in which the vehicle is to occupy when parking of the vehicle is complete (see HA at least [0080]), and determine, as a target path, a path along which the vehicle is movable from a position of the vehicle at a current point in time to the target parking region (see HA at least Fig 17 and [0254] navigation image 20); 
execute parking assist control including steering angle automatic control on the vehicle for moving the vehicle along the determined target path (see HA at least [0110] drive control signal 110 allows vehicle to follow automatic parking route); 
generate, based on the image data acquired by the image pickup device, a first image corresponding to a first viewpoint image of the vehicle and a vicinity of the vehicle as viewed from a position separated from the vehicle in a direction directly above the vehicle (see HA at least Fig 17 and [0255]), and a travel direction image that indicates a region of a travel direction of the vehicle (see HA at least Fig 17 and [0254]);
cause the display device to simultaneously display the first image corresponding to the first viewpoint image in a first display region of the display device (see HA at least Fig 17 and [0254]-[0255], area 182) and the travel direction image in a second display region of the display device (see HA at least Fig 17 and [0254]-[0255], area 181) during a period from a first point in time at which the parking assist control starts to before a second point in time at which vehicle is determined to have reached the target parking region by the parking assist control (see HA at least [0252]-[0254] which details a period of time during the detection of an available parking space); 
generate, based on the image data acquired by the image pickup device, a second image corresponding to the first viewpoint image at the second point in time at which the vehicle is determined to have reached the target parking region by the parking assist control (see HA at least Fig 19B and [0260] area 182), and a second viewpoint image of the vehicle and a vicinity of the vehicle … at the second point in time at which the vehicle is determined to have reached the target parking region by the parking assist control (see HA at least Fig 19B and [0260] area 181, which depicts the vehicle at a different time, having arrived in the parking region); and 
cause the display device to simultaneously display, when and after the vehicle is determined to have reached the target parking region by the parking assist control (see HA at least [0110] and Fig 19B): 
the second image, corresponding to the first viewpoint image in the first display region of the display device generated at the second point in time at which the vehicle is determined to have reached the target parking region by the parking assist control (see HA at least Fig 19B and [0260] area 182), and 
the second viewpoint image in the second display region of the display device (see HA at least Fig 19B and [0260] area 181, which depicts the vehicle at a different time, having arrived in the parking region).
Additionally, HA teaches the following:
…image of the vehicle and a vicinity of the vehicle as viewed from a position separated from the vehicle in a direction different from the direction directly above the vehicle (see HA at least Fig 19B area 181, where the image of the vehicle is offset from being directly above the vehicle)…
However, to advance prosecution, Hideshiro, in the same field of endeavor, teaches …image of the vehicle and a vicinity of the vehicle as viewed from a position separated from the vehicle in a direction different from the direction directly above the vehicle (see Hideshiro at least Fig 2B, [0050], and [0053]-[0054] which describes a display unit (monitor 15) used to provide views of a vehicle and its surroundings created by unit 16.  The views may be different from directly overhead, such as side view 22, front view 23, or back view 24, and such views may be initiated when the vehicle is stopping or low-speed driving, such as when entering a parking region)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display unit as disclosed by HA with an additional viewpoint such as that taught by Hideshiro to allow for obstacles around the vehicle to be detected and more closely monitored (see Hideshiro at least [0006] and [0012]).
Regarding claim 3, HA in view of Hideshiro teach the parking assist apparatus according to claim 1, wherein the control unit is further configured to: 
cause the display device to display, during the period, as the first image corresponding to the first viewpoint image, the first viewpoint image in the first display region at a first display magnification, which allows the entire vehicle and at least a part of the target parking region to be displayed (see HA at least Fig 19B area 181, where the vehicle and surroundings are shown at a magnification along with the target parking region, at a period of time corresponding to the vehicle having not yet approached the target parking region, such as the target parking space 21); and 
cause the display device to display, when and after the vehicle is determined to have reached the target parking region, as the second image corresponding to the first viewpoint image, the first viewpoint image in the first display region at a second display magnification, which allows the entire vehicle and at least a part of a peripheral region of the vehicle to be displayed, and which is larger than the first display magnification (see HA at least Fig 22 area 182 where an image of the entire vehicle and part of the peripheral region as seen from overhead is magnified moreso than when displayed in Fig 19B area 181 (as detailed directly above) with the additional inclusion of the target parking region, here the shaded area corresponding to target parking space 21).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over HA in view of Hideshiro as applied to claim 1 above, and further in view of Kinoshita et al. (US-2012/0257058; hereinafter Kinoshita)
Regarding claim 4, HA in view of Hideshiro teach the parking assist apparatus according to claim 1, wherein the control unit is further configured to: 
set a plurality of viewpoint positions separated from the vehicle in a plurality of directions different from the direction directly above the vehicle (see Hideshiro at least Fig 2B, [0050], and [0053]-[0054] which describes a display unit (monitor 15) used to provide views of a vehicle and its surroundings created by unit 16.  The views may be different from directly overhead, such as side view 22, front view 23, or back view 24, and such views may be initiated when the vehicle is stopping or low-speed driving, such as when entering a parking region) at the second point in time at which the vehicle is determined to have reached the target parking region by the parking assist control (see Hideshiro at least Fig 2B, [0050], and [0053]-[0054] which describes views that are different from directly overhead, such as side view 22, front view 23, or back view 24, and which may be initiated when the vehicle is stopping or low-speed driving, such as when entering a parking region.  Additionally, the detection of obstacles may trigger the image fusion, which are often found in parking regions, such as other vehicles, shopping carts, people, trees, etc.); 
generate a plurality of images of the vehicle and a vicinity of the vehicle as viewed from the plurality of viewpoint positions based on the image data acquired by the image pickup device (see Hideshiro at least Fig 2B, [0050], and [0053]-[0054] which describes a display unit (monitor 15) used to provide views of a vehicle and its surroundings created by unit 16, via photographing means 10.  The views may be different from directly overhead, such as side view 22, front view 23, or back view 24, and such views may be initiated when the vehicle is stopping or low-speed driving, such as when entering a parking region); and 
cause the display device to … display … in the second display region of the display device, when and after the vehicle is determined to have reached the target parking region by the parking assist control (see HA at least Fig 19B and [0260] area 181, which depicts the vehicle at a time of arrival in the parking region).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display unit as disclosed by HA with an additional viewpoint such as that taught by Hideshiro to allow for obstacles around the vehicle to be detected and more closely monitored (see Hideshiro at least [0006] and [0012]).
Neither HA nor Hideshiro explicitly disclose or teach …cause the display device to serially display the plurality of images that each serve as the second viewpoint image…
Kinoshita, in the same field of endeavor, teaches …cause the display device to serially display the plurality of images that each serve as the second viewpoint image (see Kinoshita at least [0105]-[0107] and Fig 7)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display unit as taught by the combination of HA and Hideshiro with a serial display of imagery as taught by Kinoshita to further grasp the positional relationship between a vehicle and its surroundings (see Kinoshita at least [0006]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        3/8/2022